VIA EDGAR August 12, 2014 Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: BPV Family of Funds (“Trust”) (File Nos. 33-175770 and 811-22588), on behalf of the BPV Large Cap Value Fund (the “Fund”), a series of the Trust Ladies and Gentlemen: Pursuant to (1) the Securities Act of 1933, as amended and Rule 485(a) thereunder; (2) the Investment Company Act of 1940, as amended; and (3) Regulation S-T, please find Post-Effective Amendment No. 14 to the Registration Statement of the Trust (“Amendment”). The Amendment is being filed pursuant to Rule 485(a) of the Securities Act for the purpose of adding Class C Shares to the Fund. The Amendment contains a Prospectus and Statement of Additional Information for the Fund, Part C, and the signature page. If you have any questions or comments, please contact the undersigned at 336-607-7512.Thank you for your consideration. Sincerely, /s/ Jeffrey T. Skinner Jeffrey T. Skinner CC:Michael R. West, President of the Trust
